            Case 1:20-cv-01095-JLT Document 4 Filed 08/27/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ANGEL SALINAS,                                    )   Case No.: 1:20-cv-1095 - JLT
                                                       )
12                   Plaintiff,                        )   ORDER DIRECTING THE CLERK TO ISSUE
                                                       )   SUMMONS, SOCIAL SECURITY CASE
13           v.                                            DOCUMENTS, AND SCHEDULING ORDER
                                                       )
14   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
15                                                     )
                     Defendant.                        )
16                                                     )
17          Previously, the Court granted Plaintiff’s motion to proceed in forma pauperis and reviewed the
18   allegations in the Complaint pursuant to 28 U.S.C. §§ 1915A(b) and 1915(e)(2). (Doc. 3) The Court
19   now finds it is appropriate for the summons and new case documents to be issued. Accordingly, the
20   Court ORDERS:
21   1.     The Clerk of Court is DIRECTED to issue summons as to Andrew Saul, Commissioner of
22   Social Security and the stay is lifted only to allow this act;
23   2.     The Clerk of Court is DIRECTED to issue and serve Plaintiff with Social Security Case
24   Documents, including the Scheduling Order, Order regarding Consent, the Consent Form, and USM-
25   285 Forms;
26   3.     The U.S. Marshal is DIRECTED to serve a copy of the complaint, summons, and the order
27   granting Plaintiff’s motion to proceed in forma pauperis (Doc. 3) upon the defendant as directed by
28   Plaintiff in the USM Forms; and

                                                           1
             Case 1:20-cv-01095-JLT Document 4 Filed 08/27/20 Page 2 of 2


 1   4.      After service, the matter will remain stayed until the administrative record is filed or further

 2   order of the Court lifting the stay.

 3
 4   IT IS SO ORDERED.

 5        Dated:   August 26, 2020                              /s/ Jennifer L. Thurston
 6                                                       UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
